Case 1:18-cv-03349-JRS-TAB Document 16 Filed 04/12/19 Page 1 of 2 PageID #: 83




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

DORIS J. ARTHUR,                                   )   CAUSE NO. 1:18-cv-3349-JRS-TAB
                                                   )
                      Plaintiff,                   )
                                                   )
       v.                                          )
                                                   )
WAL-MART STORES EAST, LP,                          )
                                                   )
                      Defendant.                   )

    ORDER GRANTING SECOND UNOPPOSED MOTION FOR ADDITIONAL
 ENLARGEMENT OF TIME TO FILE STIPULATION AND ORDER OF DISMISSAL

       Counsel for defendant Wal-Mart Stores East, LP, having filed his Second Unopposed

Motion for Additional Enlargement of Time to File Stipulation and Order of Dismissal, and the

Court having examined said motion and being duly advised in the premises, now finds that the

same is hereby granted.

       IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED by the Court that the

parties are granted an additional enlargement of time to and including May 8, 2019, to file the

appropriate Stipulation and Order of Dismissal.

       DATED: 4/12/2019

                                          _______________________________
                                           Tim A. Baker
                                           United States Magistrate Judge
                                           Southern District of Indiana


Distribution List Attached.
Case 1:18-cv-03349-JRS-TAB Document 16 Filed 04/12/19 Page 2 of 2 PageID #: 84




Distribution to:

R. Daniel Craven
CRAVEN, HOOVER & BLAZEK, P.C.
Email: dcraven@chblawfirm.com

Thomas L. Davis
FROST BROWN TODD LLC
Email: tdavis@fbtlaw.com


4817-3946-4851v1




                                      2
